Case 2:17-cv-03984-CCC-MF Document 76 Filed 06/29/20 Page 1 of 3 PageID: 1233




Christopher DeCoro
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022
(212) 446-4859
christopher.decoro@kirkland.com
David Draper
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022
(212)-446-4922
david.draper@kirkland.com
Attorneys for Plaintiff Microspherix LLC

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


MICROSPHERIX LLC.,

                       Plaintiff,

       v.                                          Civil Action No. 2:17-cv-03984-CCC-MF

MERCK SHARP & DOHME CORP., MERCK
SHARP & DOHME B.V., AND ORGANON
USA, INC.

                       Defendants.


                 STIPULATED ORDER DISMISSING WITH PREJUDICE
                     COUNT II OF THE AMENDED COMPLAINT


       This stipulation is made by and between Plaintiff Microspherix LLC and Defendants

Merck Sharp & Dohme Corp., Merck Sharp & Dohme B.V., and Organon USA, Inc. (collectively,

“Defendants” or “Merck”). Plaintiff and Defendants, by and through their respective undersigned

counsel in the above-captioned action, and subject to approval of the Court, stipulate and agree as

follows:
Case 2:17-cv-03984-CCC-MF Document 76 Filed 06/29/20 Page 2 of 3 PageID: 1234




       1.      Plaintiff’s October 18, 2017 Amended Complaint in this action contains four

counts: (1) Count I alleging infringement of U.S. Patent No. 9,636,402; (2) Count II alleging

infringement of U.S. Patent No. 6,514,193 (“’193 Patent”); (3) Count III alleging infringement of

U.S. Patent No. 9,636,401; and (4) Count IV alleging infringement of U.S. Patent No. 8,821,835.

       2.      Merck filed four Inter Partes Review Petitions with the U.S. Patent and Trial

Appeal Board (“PTAB”) alleging that all asserted claims of the patents-in-suit are unpatentable.

The PTAB instituted IPR proceedings on all four asserted patents.

       3.      Plaintiff subsequently cancelled the asserted claims of the ’193 Patent.

       4.      Plaintiff therefore dismisses with prejudice Count II of the Amended Complaint.

Plaintiff’s remaining claims asserting infringement of patents other than the ’193 Patent shall not

be affected by this Stipulation.




                                                2
Case 2:17-cv-03984-CCC-MF Document 76 Filed 06/29/20 Page 3 of 3 PageID: 1235




AGREED AND CONSENTED TO BY:


 Dated: June 29, 2020                     Respectfully submitted,

 s/ David Draper                          s/ John E. Flaherty
 Christopher DeCoro                       John E. Flaherty
 David Draper                             Cynthia S. Betz
 KIRKLAND & ELLIS LLP                     MCCARTER &ENGLISH, LLP
 601 Lexington Avenue                     Four Gateway Center
 New York, NY 10022                       100 Mulberry Street
 Tel: (212) 446-4859                      Newark, New Jersey 07102
                                          Tel: (973) 622-4444
 OF COUNSEL:                              Fax: (973) 297-3971

 James F. Hurst, P.C.                     OF COUNSEL:
 KIRKLAND & ELLIS LLP
 300 North LaSalle                        Tracey B. Davies
 Chicago, IL 60654                        Y. Ernest Hsin (pro hac vice forthcoming)
 Tel: (312) 862-5230                      Betty X. Yang
                                          GIBSON, DUNN & CRUTCHER LLP
 Stefan Miller                            2001 Ross Avenue, Suite 2100
 KIRKLAND & ELLIS LLP                     Dallas, Texas 75201
 601 Lexingon Avenue                      Tel: (214) 698-3100
 New York, NY 10022                       Fax: (214) 571-2900
 Tel: (212) 446-6479
                                          Attorneys for Defendants
 Attorneys for Plaintiffs



IT IS SO ORDERED.


                                           HON. CLAIRE C. CECCHI
                                           United States District Judge




                                      3
